6. 2010 progress report on the former Yugoslav Republic of Macedonia (
Before the vote:
(EL) Madam President, I wish to submit a motion in accordance with Rule 177 to adjourn the debate, because Mr Zoran Thaler, who acted as the rapporteur for this report, is no longer with us, following the serious allegations made in the Sunday Times. In my view, he enjoys a presumption of innocence; however, in light of the accusations against him, the present report on FYROM does not enjoy a presumption of credibility. At best, this report will harbour a seed of doubt. I therefore move that the debate be adjourned, that a new rapporteur be appointed, and that it be re-tabled in three months' time, in order to maintain Parliament's integrity.
We indeed have a new rapporteur who has taken over the report. Mr Vigenin, if you care to take the floor, I will allow you to do so briefly.
Madam President, we should not enter into this propaganda exercise. This report has been discussed.
(Applause)
There was broad agreement between all political groups on this report. It was adopted by the Committee on Foreign Affairs by an overwhelming majority. We had a good debate yesterday, and I would ask you to continue with the vote now.
Madam President, I want to propose that the final vote on this resolution be a roll-call vote.
Let us wait until we get to the final vote and we will see if the House wishes to do that.
Madam President, it says that roll calls may be taken with 24 hours notice. If there is another rule which supersedes this and says a roll call can be decided by Parliament, would you please tell us what the number is. Otherwise, we could all request roll calls when we felt like it.
I have the power as your presiding Vice-President today to decide whether we take a roll-call vote or not. It is Rule 20 that gives me the power, but I am going to ask the House nevertheless. Let us have a show of hands. Do you wish to vote by roll-call? It is clear that the House wishes to vote by roll-call in accordance with my wish also, so I open the vote on the final motion for a resolution.
(Parliament agreed to the request for a roll-call vote)